Citation Nr: 1707637	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck and back condition.

2.  Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims for service connection for a neck and back condition and service connection for Raynaud's disease.

The Veteran testified at his September 2016 Video Conference hearing that he sought chiropractic treatment for his neck and back condition in the late 1970s and that he would see chiropractors three to four times a year to be adjusted when the condition became really bad.  During the hearing, he submitted two buddy statements from two childhood friends and one buddy statement from his brother.  He also stated that a June 2003 body scan was conducted that revealed bad discs in his neck and back.  He also mentioned that he was treated by a VA doctor at Mare Island in 2010.  However, these VA treatment records and private medical records, two of the three buddy statements, and the June 2003 body scan are not associated with the claims file.  As these outstanding records may be relevant to both claims, they must be sought on remand. 

In his September 2016 Video Conference hearing, the Veteran also asserted that he was exposed to Agent Orange during service, but did not provide any information concerning the time or place of such exposure.  On remand, the RO should seek additional information from the Veteran concerning his reported exposure so that steps may be taken to verify his contentions.

Regarding the claim of entitlement to service connection for a neck and back condition, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this instance, the Veteran has testified that his neck and back started hurting while unloading bombs and moving officers' heavy lockers to the hangars of Navy ships during service and that he has continued to experience neck and back pain since that time.  In light of this testimony and the low threshold of the McLendon standard, a VA medical examination is warranted and should be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records, to include any records of treatment at the Mare Island Island Outpatient clinic, and associate them with the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Contact the Veteran and his representative and provide them with the opportunity to resubmit the buddy statements submitted during the September 2016 Video Conference hearing.

3.  Contact the Veteran and his representative and provide them with the opportunity to submit outstanding private treatment records, including records associated with the chiropractic treatment and the June 2003 body scan he referenced during the hearing.

4.  Contact the Veteran and his representative and provide them with the opportunity to submit additional information concerning the Veteran's claimed exposure to herbicide agents during service.  If additional information is provided, make attempts to verify the Veteran's claimed exposure in accordance with the procedures set forth in the VA Live Manual (M21-1). 

5.  Then, schedule the Veteran for a VA examination to evaluate his neck and back condition and determine whether he has a disability or disabilities associated with his neck and back pain.  The claims file should be made available to and be reviewed by the examiner. 

The examiner should elicit a full history from the Veteran regarding his physical duties in active service.

After a full review of the claims file and examination, the examiner should provide an opinion on the following questions:

a)  Does the Veteran have a current diagnosis of any neck or back disabilities?  Please explain your answer.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the February 2010 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis of a neck or back disability at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

b)  For each neck or back disability diagnosed, is it at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to service?  Please explain your answer.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




